Citation Nr: 1822501	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, major depression, and anxiety disorder.

3.  Entitlement to an initial compensable rating for residual superficial, nonlinear scar, right lateral and medial chest wall, due to superficial gunshot wound right latissimus dorsi.

4. Entitlement to service connection for asteatotic dermatitis, also claimed as rash.

5. Entitlement to service connection for a bilateral foot disability, claimed as a  pronation problem.

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for left ankle Achilles tendonitis

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for hemorrhoids.

11.  Whether new and material evidence has been received to reopen entitlement to service connection for tinnitus.

12.  Whether new and material evidence has been received to reopen entitlement to service connection for fibromyalgia.

13.  Whether new and material evidence has been received to reopen entitlement to service connection for a right knee disability.

14.  Whether new and material evidence has been received to reopen entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1981 and from October 5 to 14, 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 (PTSD and acquired psych disorder) and September 2017 (all other issues) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder, in October 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder were previously before the Board and remanded for additional development in January 2010, August 2011, February 2014, and August 2015.  

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record in May 2016, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., correspondence dated in October 2016 (SSA letter finding the Veteran disabled beginning January 1, 2015, due, in part, to his PTSD, depressive disorder, and history of drug and alcohol abuse in remission).  As these records are relevant to his claims, the AOJ should obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

Additinally, in the August 2015 remand, the Board requested that an additional VA medical opinion be obtained as to whether any current acquired psychiatric disorder was aggravated by or otherwise related to the Veteran's active service.  In June 2016, a VA examiner found that the Veteran's current diagnoses of Major Depressive Disorder/Alcohol Abuse were not incurred in or aggravated by his active military service.  The examiner explained that the Veteran reported in a VA psychological evaluation in September 1982 that he struggled with depression as a child (though stated it was not treated) and that he struggled with depression while in the military (which was also untreated).  The examiner found no worsening of symptoms during the Veteran's military career that suggested the need for treatment.  The examiner noted that the Veteran was not seen for mental health treatment of any form until approximately 18 years post-discharge (in 1999).  The examiner noted that the only reference to emotional distress during his military time was just prior to his discharge.  In this regard, the examiner referenced a note dated in January 1981, which revealed the Veteran reported problems with drinking/violent behavior and anxiety.  The examiner noted that the writer of the 1981 note documented a question as to whether the Veteran was attempting to build a case for service-connection.  The examiner noted that an incident later that year (post-discharge) also noted problems with violence associated with alcohol consumption.  

Initially, the Board notes that although the VA examiner found that the Veteran's current diagnoses of Major Depressive Disorder/Alcohol Abuse were not incurred in or aggravated by his active military service, the examiner did not provide an opinion on whether these diagnoses were "otherwise related to the Veteran's active service," as requested in the August 2015 remand.

Moreover, the Board finds that the VA examiner relied on an incorrect factual history in providing the June 2016 opinion.  First, the examiner found that the Veteran was not seen for mental health treatment of any form until approximately 18 years post-discharge (in 1999).  However, the Veteran did, in fact, receive treatment for, and diagnoses of mental health conditions in the 1980s, shortly after his discharge from service.  In a service treatment record, it was noted that the Veteran had been rejected from military service because he "failed mental" examination in July 1981, shortly after his discharge from active duty service (the Veteran declined a separation examination in March 1981).  Additionally, a December 1981 VA treatment record dated shortly after the Veteran's discharge from service showed the Veteran reported personal problems causing him to have an increased temper.  A diagnosis of situational reaction to adult life was ruled out, and he was referred to the mental health clinic.  In January 1982, the Veteran reported anxiety that had pre-existed service, but had been aggravated by service.  He noted current problems with violence and anxiety.  He was not given a current psychiatric diagnosis, but was recommended for therapy.  In March 1982, the Veteran was diagnosed with "schizophrenia, paranoid?" and was admitted for in-patient psychiatric treatment based on his complaints of "nervousness," irritability, anger, and temper problems, as well as insomnia, flashbacks, and other sleep problems he associated with a battery explosion four months prior.  Following VA examination in September 1982, the Veteran was diagnosed with major depression, compulsive and paranoid personality features.  Moreover, an intake mental health VA treatment record dated in February 1982 noted the Veteran's reports of bad nightmares and getting angry easily at everyone.  He noted that he drank heavily and took various drugs while in Korea.  A VA treatment record dated in March 1982 indicated that the Veteran had been seen in the mental health clinic for three months.  He gave a history of "nervousness," hands shaking, feeling irritable and angry much of the time.  He reported difficulty controlling his temper.  He reported sporadic drug and alcohol abuse in the past.  The assessment was possible drug and/or alcohol abuse, personality disorder.  In a VA treatment record dated in April 1982, the Veteran reported sleep difficulty, and in August 1982, he indicated that he felt frightened at night so he put a broom across the door.  The Veteran was treated for anxiety and depression in December 1987, and diagnosed with situational reaction.  In February 1988, the diagnosis was rule out depression vs adjustment disorder.  In March 1989, he was diagnosed with dysthymic disorder and alcohol abuse.

Finally, the examiner indicated that the only reference to emotional distress during the Veteran's military time was just prior to his discharge.  The examiner cited to a January 1981 record to support this conclusion.  However, the Board finds that although the handwritten date on this record is "1/11/81,"  the totality of the evidence supports that this notation was in error, as this record is contained in the Veteran's post-service VA treatment records and the record is actually date-stamped on January 11, 1982.  As such, this record was dated after the Veteran's discharge from service, and not during, as noted by the examiner.  Moreover, in the June 2016 opinion, the examiner did not address a service treatment record dated in July 1980, in which the Veteran complained of being shaky and agitated and appeared nervous and sweaty.  

As such, an addendum opinion addressing these matters must be obtained.  

While on remand, ongoing VA treatment records dating since December 2017, if any, should be obtained from the Central Arkansas VA Healthcare System and associated with the claims file for review.

Manlincon Issues

In a September 2017 rating decision, the RO granted entitlement to service connection for residual superficial, nonlinear scar, right lateral and medial chest wall, due to superficial gunshot wound right latissimus dorsi, and assigned a noncompensable rating effective May 25, 2017.  In the September 2017 rating decision, the RO also denied entitlement to service connection for asteatotic dermatitis, a bilateral foot disability, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, left ankle Achilles tendonitis, hearing loss, and hemorrhoids; and for the claims for whether new and material evidence has been received to reopen the claims for entitlement to service connection for tinnitus, fibromyalgia, a right knee disability, and a left knee disability.  In October 2017, the Veteran filed a Notice of Disagreement with respect to the initial rating assigned for the service-connected residual superficial, nonlinear scar, right lateral and medial chest wall, due to superficial gunshot wound right latissimus dorsi, and for the denials of service connection.  As the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request from the Central Arkansas VA Health Care Systems in Little Rock and North Little Rock all inpatient and outpatient hospital and clinical records of all medical and psychiatric treatment received by the Veteran dating since December 2017.  All records requests and responses received must be documented in the claims file.  

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document is such records are unavailable.

3.  Once the above requested development is completed to the extent possible, refer the Veteran's claims file, to include a copy of this REMAND, to the June 2016 VA examiner (if available) to obtain an addendum opinion as to the etiology of the Veteran's currently diagnosed psychiatric disorders.  If the June 2016 examiner is unavailable, the claims file should be provided to another psychologist or psychiatrist.

Following a review of the claims file, to include the Veteran's service treatment records, his contentions and statements and testimony of record, lay statements of his wife and friend, VA treatment records, and prior VA examinations and opinions, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's currently diagnosed major depressive disorder and alcohol abuse was aggravated by (permanently worsened beyond normal progression) or is otherwise related to any incident of his active military service.  

The examiner must provide a complete written rationale for any opinion offered. 

4.  A Statement of the Case should be issued for the claim for an initial compensable rating for residual superficial, nonlinear scar, right lateral and medial chest wall, due to superficial gunshot wound right latissimus dorsi; the claims for entitlement to service connection for asteatotic dermatitis, a bilateral foot disability, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, left ankle Achilles tendonitis, hearing loss, and hemorrhoids; and the claims for whether new and material evidence has been received to reopen the claims for entitlement to service connection for tinnitus, fibromyalgia, a right knee disability, and a left knee disability.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




